Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

III.  DETAILED ACTION
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gill  US PGpub. 20170206276 in view of 10037617 Ebtekar et al. US 10037617 further in view of HADATSUKI US Pgpub.  20170116578.

As to claim 1, Gill discloses a computer-implemented method for resolving multiple user requests from a user account by an interactive interface, comprising: 
obtaining, by a processor, a context graph associated with a user account, wherein the context graph comprises correlated contexts related to the user account, 
wherein each context is represented as node in the context graph, wherein each correlation between two contexts is represented as an edge in the context graph, and wherein the context graph includes one or more context clusters, and wherein each correlation between two context clusters is represented as an interrelationship in the context graph (Gill [0042]-[0043]); 
receiving a first user request and a second user request, each of the requests being associated with the user account; and for each of the first and second user requests ([0027] [0030]); 

determining, based on the context graph, a current context for the user request and one or more first previous contexts that are related to the current context, wherein the current 

Gill does not explicitly teach a context in the correlated contexts comprises an association of two or more related user life events that are identified as macro context or micro context with varying levels of granularity based on a temporal variation of the context, 
Ebtekar teaches a context in the correlated contexts comprises an association of two or more related user life events that are identified as macro context or micro context with varying levels of granularity based on a temporal variation of the context (col. 12, lines 26-39).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Gill as modified by the teaching of Ebtekar to include a context in the correlated contexts comprises an association of two or more related user life events that are identified as macro context or micro context with varying levels of granularity based on a temporal variation of the context with the motivation to Provide better flexibility and efficiency as taught by Ebtekar (col. 1, lines 25-42).

As to claim 2, Gill as modified teaches a method of claim 1, further comprising updating the one or more interrelationships between context clusters as data associated with the user account evolves, wherein the correlated contexts are differentiated based on their varying levels of granularity. (Ebtekar col. 12, lines 26-39).

As to claim 3, Gill as modified teaches a method of claim 2, wherein determining the one or more first previous contexts includes determining a context cluster to which the current context belongs. (Gill abstract: clustering [0047]).

As to claim 4, Gill as modified teaches a method of claim, further comprising determining, for each current cluster, that the current context's cluster is related to another context cluster based on one or more interrelationships between the current context's cluster and the other cluster, or based on one or more edges within the current context's cluster. (Gill [0032] associated).

As to claim 5, Gill as modified teaches a method of claim 1, wherein one or more contexts from one or more past events that are varied temporally are used to continually re-process and re-train (i.e. self leaning.  Ebtekar col. 17, lines 45-55) to redefine the granularity of the correlated contexts. (Gill [0032] associated).


As to claim 6, Gill as modified teaches a method of claim 6, wherein the varying levels of granularity comprise defined categories of a first type and defined categories of a second type narrower than the first type. (Ebtekar col. 12, lines 26-39).



As to claims 8-20, the limitations of these claims have been noted in the rejection above. They are therefore rejected as set forth above.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yicun Wu whose telephone number is 571-272-4087.  The examiner can normally be reached on 8:00 am to 4:30 pm, Monday -Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached on (571) 571-272-4037. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Yicun Wu
Patent Examiner
Technology Center 2100
/YICUN WU/
Primary Examiner, Art Unit 2153